COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Christine E. Reule v. Sherwood Valley 1 Counsel of
                            Homeowners, Inc., et al.

Appellate case number:      01-16-00604-CV

Trial court case number:    2016-37895

Trial court:                333rd District Court of Harris County

       On August 16, 2016, the Clerk of this Court requested that an indigent clerk’s
record be filed in this Court by September 19, 2016. See TEX. R. APP. P. 20.1(c)(1). On
September 23, 2016, the trial court clerk filed the first supplemental clerk’s record on
indigence in this Court stating that no contest to the affidavit of inability to pay costs of
the appeal, filed by appellant, Christine E. Reule, in the trial court on July 25, 2016, was
filed by the trial court clerk. See id. 20.1(e)(1).

       Accordingly, the allegations in the affidavit of inability to pay costs of the appeal
are deemed true, and appellant is entitled to proceed without advance payment of
appellate costs. See TEX. R. APP. P. 20.1(f). The Clerk of this Court is ORDERED to
deem the appellant indigent and that she is allowed to proceed on appeal without advance
payment of costs for purposes of the appellate filing fee and the clerk’s and reporter’s
record fees.

       It is so ORDERED.

Judge’s signature:   /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court

Date: September 29, 2016